Per Curiam.
The applicant was tried in the Circuit Court for Prince George’s County on charges of robbery with a deadly weapon, assault with intent to rob, assault and battery, etc. Upon a plea of guilty, he was sentenced to 15 years’ confinement.
In his petition under the Post Conviction Procedure Act he alleged that he did not intend to plead guilty to robbery, but thought he was entering a plea of guilty to a charge of assault; that he wrote a letter to the court immediately after his sentence stating that he did not know he was pleading guilty to robbery; and that he again wrote to the court subsequent to his arrival at the Penitentiary “expressing the request that he be heard by the court, in that he had not understood that he was pleading guilty to robbery.”
The record filed in this Court does not contain a transcript of the proceedings before the trial judge on the Post Conviction application. The order filed by the court does not specifically answer any of the contentions made by the appellant, but merely contains a general conclusion that no grounds for relief were shown. The existence of the alleged letters was not denied by the State’s Attorney in his answer, nor did the court make any finding with reference thereto.
In accordance with the suggestion of the Assistant Attorney *615General and our ruling in Hines v. Warden, 221 Md. 616, the application for leave to appeal will be granted and the cause remanded for specific findings upon the questions presented by the amended petition.

Leave to appeal granted and case remanded for further proceedings.